UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIAM C. BUTLER, JR.,                
                Plaintiff-Appellant,
                 v.
BERKELEY COUNTY SCHOOL DISTRICT;
JAMES HYMAN, Doctor; WILLIS                        No. 00-1573
SANDERS; KEITH KREMER; RITA
MANTOOTH; JAMES HINSON; BARBARA
LANGSTON; CATHY KREMER; MS.
NEWMAN,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
            Falcon B. Hawkins, Senior District Judge.
                          (CA-98-369-2-11)

                      Submitted: October 10, 2000

                      Decided: November 17, 2000

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Hemphill P. Pride II, LAW OFFICE OF HEMPHILL P. PRIDE II,
Columbia, South Carolina, for Appellant. Kenneth L. Childs, Allen D.
Smith, CHILDS & HALLIGAN, P.A., Columbia, South Carolina, for
Appellees.
2           BUTLER v. BERKELEY COUNTY SCHOOL DISTRICT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   William C. Butler appeals the district court’s order granting sum-
mary judgment in Defendants’ favor on his claims of employment
discrimination on the basis of race, gender, and age. We have
reviewed the parties’ briefs, the joint appendix, the supplemental joint
appendix, and the district court’s opinion accepting the recommenda-
tion of the magistrate judge. Finding no reversible error, we affirm.
   We agree with the district court that Butler failed to forecast evi-
dence sufficient to establish a prima facie case of age discrimination
because he did not meet his employer’s legitimate job expectations.
See O’Connor v. Consolidated Coin Caterers Corp., 517 U.S. 308,
312-13 (1996) (discussing elements of prima facie case); Causey v.
Balog, 162 F.3d 795, 802 & n.3 (4th Cir. 1998). Although Butler con-
tends that the district court made an improper credibility determina-
tion on summary judgment, we disagree. Taking the evidence in the
light most favorable to Butler, he cannot, as a matter of law, establish
a prima facie case of age discrimination. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 251-52 (1996) (explaining that existence
of genuine issue of material fact turns on "whether the evidence pre-
sents a sufficient disagreement to require submission to a jury or
whether it is so one-sided that one party must prevail as a matter of
law"). Finally, we find that the district court properly barred Butler’s
claims of racial and gender discrimination based on Butler’s execu-
tion of the settlement agreement.
   Accordingly, we affirm on the reasoning of the district court. See
Butler v. Berkeley County Sch. Dist., No. CA-98-369-2-11 (D.S.C.
Mar. 29, 2000). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.
                                                           AFFIRMED